UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6354


LOUIS ROY CHAPMAN,

                Plaintiff - Appellant,

          v.

BULLOCK, Correctional Officer, Female, Powhatan Correctional
Center, sued personally and professionally; D. NEWCOMER,
Captain, Powhatan Correctional Center, sued personally and
professionally;    JOHN   BENDRICK,    Sergeant,    Investigator,
Powhatan    Correctional     Center,    sued    personally    and
professionally; ERU ALDRIGE, Assistant Warden, Powhatan
Correctional Center, sued personally and professionally;
JEFFERY DILLMAN, Warden, Powhatan Correctional Center, sued
personally and professionally; J. C. WHITE, Sergeant,
Powhatan    Correctional     Center,    sued    personally    and
professionally;    R.    EDWARDS,    Unit    Manager,    Powhatan
Correctional Center, sued personally and professionally; S.
GRAHAM,   Counselor,    Powhatan   Correctional    Center,   sued
personally and professionally; L. SIMMONS, Correctional
Officer,   Female,    Powhatan    Correctional    Center,    sued
personally and professionally; D. A. WHITE, Sergeant,
Powhatan    Correctional     Center,    sued    personally    and
professionally; R. M. LEABOUGH, Hearings Officer, Powhatan
Correctional Center, sued personally and professionally;
RUSSELL,   Captain,    Powhatan    Correctional    Center,   sued
personally and professionally; WILSON, Correctional Officer,
Powhatan    Correctional     Center,    sued    personally    and
professionally;    SPENCE,    Correctional   Officer,    Powhatan
Correctional Center, sued personally and professionally;
GOSSELIN,    Correctional    Officer,    Powhatan    Correctional
Center,   sued    personally    and    professionally;    GODZWA,
Correctional Officer, Powhatan Correctional Center, sued
personally and professionally; BROOKS, Correctional Officer,
Powhatan    Correctional     Center,    sued    personally    and
professionally;    BRANCH,    Correctional   Officer,    Powhatan
Correctional Center, sued personally and professionally;
HARRIS, Correctional Officer, Powhatan Correctional Center,
sued personally and professionally; BALDWIN, Correctional
Officer, Powhatan Correctional Center, sued personally and
professionally;   ROACHE,  Correctional   Officer,   Powhatan
Correctional Center, sued personally and professionally,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:14-cv-00463-JAG-RCY)


Submitted:   July 28, 2016                 Decided:    August 1, 2016


Before MOTZ and    HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis Roy Chapman, Appellant Pro Se.    Margaret Hoehl O’Shea,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Louis    Roy   Chapman    appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Chapman v. Bullock, No. 3:14-cv-00463-

JAG-RCY (E.D. Va. Feb. 9, 2016).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                AFFIRMED




                                    3